ORDER

PER CURIAM:
AND NOW, this 18th day of November, 1996, Earnestine Oliver Brown having been disbarred from the practice of law before the United States District Court for the District of Maryland by Order of that Court dated July 15,1996; the said Earnestine Oliver Brown having been directed on September 26, 1996, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and no response having been filed, it is
ORDERED that Earnestine Oliver Brown is disbarred from the practice of law in this Commonwealth, and she shall comply with all the provisions of Rule 217, Pa.R.D.E.